In an action to recover damages for personal injury, plaintiff appeals from an order of the Supreme Court, Suffolk County, entered August 26, 1969, which denied her motion for an immediate trial preference. Order reversed, on the law and the facts, in the exercise of discretion and in ths> interests of justice, *573without costs, and motion granted, on condition that- plaintiff submit to a pretrial physical examination should defendants demand one. In view of the peculiar circumstances presented herein, the interests of justice would be served by the granting of an immediate trial preference to plaintiff; and the- denial of that relief was an improvident exercise of discretion. Brennan, Acting P. - J.,' Hopkins, Benjamin, Munder and Martuscello, JJ., concur.